Opinion filed June 25, 2009 











 








 




Opinion filed June 25,
2009 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                  ___________
 
                                                          No. 11-09-00151-CV
                                                    __________
 
                                   DANIEL RAY DECKER, Appellant
 
                                                             V.
 
                                         MARVIN
CURRY, Appellee
 

 
                                               On
Appeal from the County Court
 
                                                           Erath
County, Texas
 
                                                 Trial
Court Cause No. CV06301
 

 
                                             M E
M O R A N D U M    O P I N I O N
The trial court granted Marvin Curry=s no-evidence motion for summary judgment and entered a judgment that
Daniel Ray Decker take nothing.  The trial court signed the judgment on
September 19, 2008.  Decker filed a motion for new trial on October 16, 2008. 
Decker filed his pro se notice of appeal on April 1, 2009, 194 days after
the date the judgment was signed.  We dismiss for want of jurisdiction.




When the clerk=s record was filed in this court, the clerk wrote
the parties advising them that it appeared that an appeal had not been timely
perfected and directing Decker to respond showing grounds for continuing this
appeal.  Decker has filed in this court a motion to continue his appeal.
In his motion, Decker contends that he did not have
notice of the September 19, 2008 judgment; that, prior to the entry of the
judgment, he filed a AWrit of Error stating the facts@; that he filed a motion for new trial on or about October 10, 2008,
even though he had no notice of the judgment; that he has had to file a bill of
review to prove that he did not receive a copy of the judgment; and that he
feels that he did not get a fair trial due to his incarceration.  Decker has
not established that he has invoked the jurisdiction of this court.
Decker has not complied with Tex. R. Civ. P. 306a to establish that he did not receive
notice of the judgment.  Decker timely filed a motion for new trial.  Pursuant
to Tex. R. App. P. 26.1, the
notice of appeal was due to be filed within ninety days of the September 19,
2008 judgment.  Decker did not comply with Tex.
R. App. P. 26.3 or with the requirements of Verburgt v. Dorner,
959 S.W.2d 615 (Tex. 1997), to extend the time for perfecting the appeal. 
Likewise, Decker has not complied with Tex.
R. App. P. 30 to properly file a restricted appeal (formerly called a
writ of error).  Further, Decker has not properly filed a bill of review.  Ross
v. Nat=l Ctr. for Employment of the Disabled, 197 S.W.3d 795 (Tex. 2006).  Therefore, Decker=s motion is overruled.
The appeal is dismissed for want of jurisdiction.
 
PER CURIAM
June 25, 2009
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.